246 Ga. 696 (1980)
272 S.E.2d 686
IN THE MATTER OF CHANCE.
SUPREME COURT DISCIPLINARY NO. 125.
Supreme Court of Georgia.
Decided November 5, 1980.
Rehearing Denied November 25, 1980.
Omer W. Franklin, Jr., General Counsel State Bar, D. Nichols Winn, Assistant General Counsel State Bar, for State Bar of Georgia.
Thomas F. Allgood, Patrick J. Rice, Robert C. Daniel, A. Rowland Dye, R. Jackson B. Smith, for Chance.
PER CURIAM.
Kenneth R. Chance, a member of the State Bar of Georgia, has been charged with the violation of the rules and regulations of the State Bar. A formal complaint was lodged against the respondent and a special master was duly appointed by this court to hear the matter and report his findings to the State Disciplinary Board. Upon receipt of the Special Master's Findings, the State Disciplinary Board recommends that respondent be disbarred.
The admitted facts are that respondent obtained a settlement of a lawsuit on behalf of a client and advised the client of the necessity for depositing a portion of the settlement proceeds in a trust fund for her minor son. Respondent made no revelation to his client as to the terms of any trust agreement, the location of the investment of the trust fund nor did he provide his clients with any records of the management of the trust fund. After continuous efforts were made by the client to secure information concerning the trust funds and after the client had contacted the State Bar of Georgia, respondent met with the client and delivered to her a personal check which she was unable to cash because of insufficient funds. The money was finally paid approximately seven months after the check was delivered to the client. The period of time between the receipt of the funds by respondent and the ultimate payment to the client was more than six years.
The Special Master found that the actions of respondent amounted to professional conduct involving dishonesty, fraud, deceit, or wilful misrepresentation. He also found that respondent *697 failed to keep his client's funds safe or to maintain complete records of the funds and render appropriate accounts to the client and that he had failed to account for trust property including money and interest paid on client's money, if any, held in a fiduciary capacity. The Special Master concluded that these actions constituted violations of standards 4, 62, 63 and 65 in Part IV (Discipline) Chapter 1 of the Rules and Regulations for the Organization and Government for the State Bar of Georgia, 219 Ga. 873, et seq., as amended and recodified by orders of the Supreme Court of Georgia, dated November 30, 1976, 238 Ga. 739 and republished as amended June 9, 1978, 241 Ga. 643, et seq., and further amended June 26, 1979, 243 Ga. 875, et seq.
Our review of the record leads us to the conclusion that the recommendation of the State Disciplinary Board is authorized by the evidence and we therefore order that Kenneth R. Chance be disbarred from the practice of law in this State.
Disbarred. All the Justices concur.